Citation Nr: 1125335	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  05-27 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of an allergic reaction to medication prescribed by VA, to include liver damage.

3.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of an allergic reaction to medication prescribed by VA, to include psoriasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to November 1963.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from August 2004 and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In May 2008, the Board remanded to obtain proper notice, VA treatment records, and a VA examination.  The Veteran was provided with proper notice in June 2008, a VA examination was obtained in November 2008, and the requested VA treatment records were also obtained.  In October 2009, the Board remanded again to obtain Social Security Administration (SSA) records which were received in December 2009 and June 2010.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The January 1997 decision which denied entitlement to service connection for diabetes mellitus is final.  

3.  The evidence received since the January 1997 RO decision, by itself or in conjunction with previously considered evidence, does not relate to an unsubstantiated fact necessary to substantiate the claim for service connection for diabetes mellitus. 

4.  The Veteran has not been shown to have any additional disability to include liver damage as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment in 1996 and 1997, to include metformin and pravastatin, nor does the evidence show that any additional disability was an event that was not reasonably foreseeable.

5.  The Veteran has not been shown to have any additional disability to include psoriasis as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, to include beta blockers, nor does the evidence show that any additional disability was an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The January 1997 RO decision denying the claim for service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103.

2.  Evidence received after the January 1997 RO decision is not new and material, and the claim for service connection for diabetes mellitus is denied.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2010).

3.  The requirements for compensation under 38 U.S.C.A. § 1151 for liver damage as a result of medical treatment furnished at a VA Medical Center (VAMC) have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).

4.  The requirements for compensation under 38 U.S.C.A. § 1151 for psoriasis as a result of medical treatment furnished at a VA Medical Center (VAMC) have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.



New and material evidence

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

An April 2004 letter addressed the elements of service connection and was sent prior to the initial unfavorable decision by the AOJ in August 2004.  In a June 2008 letter, the RO provided the Veteran with a definition of new and material evidence.  The letter also satisfied Kent in that it notified the Veteran that his original claim was denied in January 1997 because diabetes mellitus did not occur in service nor was there evidence that it manifested to a compensable degree within one year post-discharge.  The Veteran was informed that he needed to submit new and material evidence related to this fact in order to raise a reasonable possibility of substantiating his claim that was not simply repetitive or cumulative of the evidence on record when his claim was previously denied.  The June 2008 letter also addressed the relevant rating criteria and effective date provisions.  Although the June 2008 letter was provided after the initial adjudication of the Veteran's claim, the claim was subsequently readjudicated in a March 2009 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim for diabetes mellitus.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Additionally, his SSA disability records were obtained and were also reviewed.  Because no new and material evidence has been submitted to reopen the claim for diabetes mellitus, VA had no duty to obtain a VA examination or opinion with regard to this claim.  38 C.F.R. § 3.159(c)(4)(iii).

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a August 2005 SOC (statement of the case) and March 2009 and March 2011 SSOCs, which informed them of the laws and regulations relevant to his claim for diabetes mellitus.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case with regard to this issue.

38 U.S.C.A. § 1151

The Board finds that the VCAA duty to notify was satisfied by a May 2006 letter with regard to the claim for psoriasis and by a June 2008 letter for the claim for liver damage.  The letters addressed all of the notice elements with regard to establishing entitlement to service connection under the provisions of 38 U.S.C.A. § 1151.  Both letters also included the notice that addresses the relevant rating criteria and effective date provisions.  Although the June 2008 letter was provided after the initial adjudication of the Veteran's claim for liver damage, the claim was subsequently readjudicated in a March 2009 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA with regard to these claims.  

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claims for benefits under 38 U.S.C.A. § 1151.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Additionally, his SSA disability records were obtained and were also reviewed.  

VA examinations and/or opinions with regard to the claims were obtained in October 2006 for the claim for psoriasis and in November 2008 for the claim for liver damage.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a reading of the relevant medical records in the Veteran's claims file and provide an adequate rationale for the opinions stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims for benefits under 38 U.S.C.A. § 1151 have been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with August 2005 and November 2007 SOCs and March 2009 and March 2011 SSOCs.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

New and material evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  See also Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

A January 1997 RO decision denied service connection for diabetes mellitus.  It was noted that the Veteran had renal glycosuria on his February 1960 entrance examination.  In December 1996, a VA examiner addressed the relationship between the finding of renal glycosuria and the Veteran's later development of diabetes mellitus and determined that there was no relationship.  The Veteran was notified of the denial in January 1997.  Because the Veteran did not perfect an appeal on that decision, it is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  By way of a February 2004 claim, the Veteran seeks to reopen.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final January 1997 rating decision.  After reviewing the record, the Board finds that some of the additional evidence received since the final rating decision although new, is not material within the meaning of 38 C.F.R. § 3.156(a).  

In this regard, the evidence associated with the Veteran's claims file subsequent to the RO decision relevant to the claim includes VA and SSA records as well as the Veteran's statements.  As noted, the Veteran's claim was previously denied because there was no evidence that diabetes mellitus was related to service.  The Board observes that none of the medical evidence obtained addresses or suggests a relationship between diabetes mellitus and the Veteran's service.  As such, the medical evidence is not probative as it does not indicate that the Veteran's diabetes mellitus is related to service or developed within one year thereafter and, consequently, does not constitute new and material evidence.

Further, a May 2004 response from the National Personnel Records Center (NPRC) reflected that there was no evidence in the Veteran's file to substantiate any service in Vietnam.  Thus, there is no evidence suggesting a grant of service connection under the provisions of 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Therefore, the May 2004 response from the NPRC is not new or material evidence.  

Regarding the Veteran's statements that his diabetes mellitus is related to his service, this information is duplicative of the argument that was previously advanced and considered at the time of the January 1997 denial, namely that his entrance findings of renal glycosuria are related to the development of diabetes mellitus.  As such, these arguments are not new or material.  Further, with respect to the Veteran's contention that his diabetes mellitus is related to service, he, as a layperson, is not qualified to render a medical opinion as to etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 294 (1992).  Thus, the Board finds that his statements and arguments are not new and material.  

In sum, the Board concludes that no evidence has been received since the January 1997 RO decision, which relates either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Specifically, there is still no probative evidence that the Veteran's diabetes mellitus is related to his service or that it manifested within one year after service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for diabetes mellitus.




38 U.S.C.A. § 1151

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Under certain circumstances 38 U.S.C.A. § 1151(a) grants compensation and DIC for a qualifying disability or death of a veteran in the same manner as if such disability or death were service-connected.  See also 38 C.F.R. § 3.361.  In determining that additional disability exists, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. 
§ 3.361(b).  Claims for the cause of an additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation must meet the causation requirements of (c) and either (d)(1) or (d)(2).  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that that the veteran has an additional disability or died does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. 
§ 3.361(c)(3).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for the residuals of an allergic reaction to medication prescribed by VA, to include liver damage and psoriasis.

In an April 2004 statement, the Veteran claimed that the medications metformin and pravastatin given to him in 1996 and 1997 for diabetes control and reduction of cholesterol caused him to have liver damage.  In January 2006, the Veteran contended that he developed psoriasis from medication he had been prescribed by VA for his heart.  The Board notes that the Veteran has not contended, nor does the evidence show, that either liver damage or psoriasis is directly related to the Veteran's military service.  Accordingly, the claims will only be considered under the provisions of 38 U.S.C.A. § 1151.

Beginning with the Veteran's claim for liver damage, VA treatment records showed that in September 1996, the Veteran's lipid profile had not improved despite diet, medication, and limited exercise.  A trial of metformin was recommended.  The Veteran was started on metformin for diabetes mellitus in October 1996.  Additionally, his pravastin dosage was planned to increase.  He was taking pravastin for hyperlipidemia.  

March 1997 VA records reflected that the Veteran was hospitalized for hepatic failure.  He was observed to have rapidly deteriorated both biochemically and clinically with fulminant hepatic failure.  The most likely etiology was acute drug induced liver toxicity or acute hepatitis A.  It was noted that the Veteran should be transferred to a VA liver transplant facility asap.  Hepatitis A was later ruled out as a possible cause.  After discontinuing pravastatin and metformin, the Veteran's liver failure appeared to reverse.  At the time of his discharge from the hospital, it was indicated that the Veteran had acute hepatic failure secondary to drug induced pravastatin and metformin.  

A March 1997 abdominal echo of his liver was homogeneous and his enzymes were improving.  In July 1997, it was noted that hepatic failure had improved with discontinuation of offending medications.  The Veteran's LFTs were still abnormal and he was to avoid hepatotoxic medications.  A November 1997 ultrasound of the liver revealed cholelithiasis, normal liver, and suspicious of chronic pancreatitis.  

In May 2001, the Veteran's liver problems were thought to be due at least in part to right heart failure.  In November 2002, his liver functions increased most likely secondary to starting colestipol since after the medication was stopped, his liver functions were trending back to normal.  

In August 2004, a VA opinion was obtained.  The August 2004 VA examiner noted that although the metformin that the Veteran took caused some transient elevation of his bilirubin with acute hepatic failure, this was reversible with discontinuation of that medication.  After reviewing the Veteran's VA CPRS file, the examiner opined that there were no permanent residuals from his acute hepatic failure in 1997 as a result of his use of metformin for diabetes control.  

In November 2008, the Veteran underwent a VA examination.  The examiner noted from review of the evidence of record that in March 1997 when the Veteran was hospitalized, he had been on metformin for approximately four months with a recent dose increase.  He had also been on pravastatin for one year.  The examiner referenced an ultrasound which showed no obstruction and that hepatitis panels for A, B, and C came back negative.  While hospitalized, his pravastatin and metformin were discontinued and never restarted.  His LFTs gradually normalized with supportive care and he was discharged home.  

At the time of the examination, the Veteran was aware of mildly elevated liver enzymes.  Upon physical examination, no stigma of chronic liver disease such as spider angiomas or clubbing was observed.  The diagnosis was mildly elevated liver function tests.

The examiner opined that it was less likely as not that the mildly elevated liver function tests are the residuals of an allergic reaction to metformin and pravastatin in 1997.  The examiner commented that the current causes of his mild elevation of liver function tests could be multiple.  They may be secondary to his extremely low ejection fraction and known ischemic cardiomyopathy.  The Veteran also continued to imbibe alcohol, although to a small extent.  The examiner did not believe any carelessness, negligence, error in judgment, or instance of fault on the part of VA was present.  

The initial matter is whether the Veteran has an additional disability as the result of VA medical care.  The evidence of record reflects that he does not.  Although the Veteran did have acute hepatic failure as the result of pravastatin and metformin, the evidence showed that this reversed after discontinuation of that medication.  This is supported by the November 1997 normal ultrasound of the liver and 2008 finding of no stigma of chronic liver disease.  Further, the November 2008 VA examiner opined that his current elevated LFTs were less likely as not the residuals of an allergic reaction to metformin and pravastatin in 1997.  The examiner added that the causes could be multiple, to include extremely low ejection fraction and known ischemic cardiomyopathy.  The Board observes that this is supported by the May 2001 notation that the Veteran's liver problems were thought to be due at least in part to right heart failure.  Thus, there is no evidence that the Veteran has an additional disability as the result of the pravastatin and metformin he was prescribed in 1996 and 1997.  38 C.F.R. § 3.361(b).  Because it cannot be shown that pravastatin and metformin caused an additional disability, the Board does not need to address 38 C.F.R. §§ 3.361(c), (d)(1), or (2) because without a showing of an additional disability, the claim cannot be granted.  

Turning to the claim for psoriasis, in May 2005, VA treatment records reflected that the Veteran's medications included fosinopril and metoprolol tartrate.  An August 2005 VA treatment record stated that the Veteran noticed a rash in his groin one month earlier.  The rash was also on this elbows.  It was noted that he had switched from fosinopril to lisinopril.  Another August 2005 VA treatment entry dated later that same month indicated that the itchy rash was on the Veteran's back and groin/chest for the past five weeks.  It was noted that the Veteran had allergies to metformin hydrochloride, zocor, pravachol, niacin, colestipol pravachol tablet, and pravastatin.  On physical examination there were multiple erythem scaly indurated plaques in a spotty pattern.  The assessment was psoriasis.  It was discussed with (d/w) the Veteran that this was likely a flare secondary to beta blocker therapy.  The Veteran elected UVB therapy three times a week for treatment.  

In December 2005, a VA advanced practice nurse wrote that psoriasis was thought to be secondary to beta blockers per dermatologist and that they might try to start on low dose carvedilol to see if there was an improvement of symptoms.  The Veteran was unsure if he would be able to tolerate niacin especially with the itching already.  It was also recorded that the Veteran was unable to take statins.  A December 2005 VA addendum stated that niacin seems to be more likely to cause itching than metoprolol but carvedilol is still a very reasonable choice.  The physician added that niacin is the next best choice to a statin for the Veteran with the caveats that his calculated LDL cholesterol is markedly elevated at 221 with only modest TG elevation and fairly good HDL at 53 in November 2005.  Adverse reactions to pravstatin and simvastatin are noted in CPRS but there is no mention of adverse reactions to either lovastatin or fluvastatin.  The latter is chemically quite different from the others and could be considered.  A February 2006 VA dermatology record stated "psoriasis flare related to beta-blockers?"  The Veteran had discontinued this medication.  It was noted that his psoriasis was improving on UVB twice weekly.

In October 2006, a VA opinion was provided.  The examiner stated that according to clinical dermatology textbooks, psoriasis is an inherited constitutional ability of the skin to form psoriatic lesions.  The Veteran appeared to have had a flare up after he was started on beta blockers for his heart.  The examiner referenced the February 2006 VA dermatology record wherein the physician had indicated that it might be unclear whether beta blockers had caused the psoriasis flare ("psoriasis flare related to beta-blockers?") and that the psoriasis had improved with UVB treatments.

The examiner noted that according to the dermatological specialist's notes, they were still questioning whether the beta blockers caused the flare up.  The examiner stated that the actual cause for psoriasis is an inherited condition and is not caused secondary to medication.  If it was a flare up, that would not be secondary to improper treatment but an adverse reaction to the medication.  

Again, the initial matter is whether the Veteran has an additional disability as the result of VA medical care.  The evidence of record suggests that the Veteran began to develop itching and psoriasis lesions after his medications were adjusted.  Specifically, it was noted that he had switched from fosinopril to lisinopril.  Thus, it appears that the Veteran's psoriasis began to manifest after his VA medications were switched.  38 C.F.R. § 3.361(b).  

However, it has not been shown that VA treatment caused his psoriasis.  As stated by the October 2006 VA examiner, psoriasis is an inherited condition and is not caused by medications.  Thus, it cannot be found that prescribed VA medications, to include beta blockers, were the cause of psoriasis as they did not directly cause the Veteran's inherited constitutional ability of the skin to form psoriatic lesions.  38 C.F.R. § 3.361(c)(1).  Thus, the causation requirements are not met.  38 C.F.R. § 3.361(c).  Because it cannot be shown that VA medication to include beta blockers caused the Veteran's psoriasis, the Board does not need to address 38 C.F.R. §§ 3.361(d)(1) or (2) because without a showing of direct cause, the claim cannot be granted.  

In sum, there is no evidence that the Veteran currently suffers from an additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or that was the result of an event not reasonably foreseeable.  For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claims for compensation under 38 U.S.C.A. § 1151.  Accordingly, the Board concludes that compensation for psoriasis and the residuals of metformin and pravastatin, to include liver damage, is not warranted.


ORDER

New and material evidence having not been submitted, the claim for entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure, is not reopened.

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of an allergic reaction to medication prescribed by VA, to include liver damage, is denied.

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of an allergic reaction to medication prescribed by VA, to include psoriasis, is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


